Appeal by the defendant from two judgments of the County Court, Nassau County (LaPera, J.), both rendered January 10, 2000, convicting him of attempted criminal possession of a controlled substance in the fifth degree under S.C.I. No. 1587N/99, and attempted burglary in the third degree under S.C.I. No. 1588N/ 99, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
By pleading guilty, the defendant forfeited his claim that his right to speedy trials under CPL 30.30 was violated (see, People v O’Brien, 56 NY2d 1009; People v Smith, 249 AD2d 426). O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.